TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 20, 2015



                                    NO. 03-14-00811-CR


                               Karl Dean Stahmann, Appellant

                                               v.

                                 The State of Texas, Appellee




         APPEAL FROM 274TH DISTRICT COURT OF COMAL COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
      DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE FIELD




This is an appeal from the order signed by the trial court on January 5, 2015. Karl Dean

Stahmann has filed a motion to dismiss the appeal. Therefore, the Court grants the motion,

allows Karl Dean Stahmann to withdraw his notice of appeal, and dismisses the appeal. Because

Karl Dean Stahmann is indigent and unable to pay costs, no adjudication of costs is made.